In a civil forfeiture action pursuant to the Nassau County Administrative Code § 8-7.0 (g) (4) (L 1939, chs 272, 701-709, as amended) the defendants Joseph N. Rennert and Iris L. Schafranick appeal from an order of the Supreme Court, Nassau County (Brennan, J.), dated November 2, 2005, which granted the motion of the defendant DCFS Trust for summary judgment on its cross claim pursuant to CPLR article 71 for the recovery of chattel declaring, inter alia, that it has a possessory right to the subject vehicle and directing the defendants Joseph N. Rennert and Iris L. Schafranick to surrender possession of the subject vehicle to the defendant DCFS Trust.
Ordered that the order is affirmed, with costs.
The defendant DCFS Trust made a prima facie showing of its entitlement to judgment as a matter of law on its cross claim pursuant to CPLR article 71 for the recovery of chattel (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In opposition thereto, the defendants Joseph N. Rennert and Iris L. Schafranick (hereinafter the appellants) presented no evidence to support their argument that Schafranick did not breach the lease. Accordingly, they failed to raise a triable issue of fact.
The appellants’ remaining contentions are without merit. Crane, J.P., Krausman, Covello and Garni, JJ., concur.